Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the heater elements “interleaved” must be shown or the feature(s) canceled from the claim(s).  See also the 112(b) rejection below, indicating the term “interleaved” is not used according to its plain meaning, and is therefore indefinite. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

While the clauses “heating components for heating a liquid” would appear to invoke 112(f), as “component” is nonce, and modified by function (“heating”),  the components are required to include a “heater element” which is a specific type of structure in the heating arts. As such the component does not invoke 112(f). The specification provides a definition of ‘heater element’ which is “resistive tracks.” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
"While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. (MPEP 2173.05(a) III). Because applicant has used words contrary to their plain meaning without explicitly defining them, the claims are indefinite as set forth.
	
The term “interleaved” is not defined in the specification, and is not used according to its plain meaning. As seen in the specification, the only description about the interleaving of the elements is the term itself: “The first and second heater elements may be interleaved.” As in [0033]. The figures 4, inter alia, in the disclosure do not show an interleaved set of heaters—they are shown separated and aligned, but that is not understood to be the meaning of the term ‘interleaved’ as its plain meaning. The specification therefore fails to adequately redefine the term, and is indefinite. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 7, 9, 10, 11,  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP11-281155 (Hiroshi herein).
Regarding claim 1, Hiroshi discloses an appliance for making a beverage (it is a ‘water heater’ in the title, and water is a beverage), the appliance comprising: a single heating components (20, 22 figure 1) for heating a liquid, and a power management system (the circuits shown in figure 1 are per se a power management system since they control power allocation and apply it to the heaters, inter alia; see abstract “power control circuit” 42 as well).
Hiroshi does not use plural heating components, as that term is used in the present claim—as set forth in the claim a heating component is just a collection of at least two heating elements. Rather Hiroshi discloses there is a first heating component with two elements (20,22, shown as resistive tracks in figure 1, just as applicants uses two elements in each ‘component’)
Hiroshi further discloses wherein the power management system comprises: an energy storage device (40 figure 1 is a “capacitor” as referenced in the abstract, which is per se a type of energy storage device).
Hiroshi further discloses at least a first function of the appliance requires simultaneous operation of a first heating component and a second heating component of the plurality of heating components (See abstract at “heated by heaters 20, 22 and then supplied to a demand position”). This evidence shows the simultaneous operation of both heaters, since both are used to heat in a single step of providing heated water. Alternatively, it is obvious to use both together, or separately, since that allows for control of the amount of heat energy being transferred. A person of ordinary skill looking to figure 1, and knowing the objective of heating water would know that providing both heaters “on” or “powered” at the same time would provide more heat energy than single power operation. 
Hiroshi further discloses where the first heater element is powered using mains power (the “commercial power source 30” supplies the whole circuit of both, and meets this limitation; the extent to which the ‘mains’ power is used is not patentable, since the change of power state from AC mains into other forms and controlled to its intended use is obvious to those of ordinary skill; it doesn’t matter in this context whether power comes from battery, or mains, and in what form. People of ordinary skill can change “mains” power into battery power, and back—using the types of circuitry shown and discussed in Hiroshi, for the clear purpose of making the power be in a usable form for the task at hand). Hiroshi also discloses the second heater element is powered using the energy storage device (As set forth in the abstract: “power of the capacitor 40 is supplied to the first heater 20” – meaning the ‘first’ heater of Hiroshi is meeting the limitation of claim 1 having a ‘first’ component powered by the storage device—a capacitor in this instance).
Hiroshi further discloses wherein at least the first heating component comprises a first heater element (22 figure 1, inter alia) and a second heater element (20 figure 1) (both shown as resistor / resistive tracks in figure 1).  
	Therefore the difference between claim 1 and Hiroshi is that Hiroshi does not include a second heating component. 
	It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).
Here, adding a second heating component identical to the first would simply duplicate the machine’s ability to heat water. Since the objective of Hiroshi is to heat water, adding an additional water heating element is nothing more than a duplication of the known components to provide for a multiplied effect. This is not an inventive change—it is a mechanistic and obvious change which provides the clear benefit of increasing the amount of heat that can be added to water. 


Regarding claim 2, as addressed above, the duplication of parts of Hiroshi results in the second heating component comprises a third heater element and a fourth heater element (the duplicated first and second heating elements 22, 20), wherein during the simultaneous operation, the third heater element is powered using mains power, and the fourth heater element is powered using the energy storage device (As noted above, the condition of being powered by the mains is achieved by at least one of the elements—both of them ultimately; and the condition of being powered by a storage device—capacitor 40—is achieved by one of the heater elements). Also, as noted above, choosing whether to use a storage device or a mains (directly or indirectly) is a routine selection of how to get the power from somewhere into the form most advantageous to water heating.
Regarding claim 7, Hiroshi the power management system further comprises a controller (42, inter alia). With respect to the claim limitation “wherein the controller is arranged to determine that the first function has been selected requiring simultaneous operation of the first heating component and the second heating component,” no translation of the Hiroshi was adequate at the time of examination to determine if the arrangement of the controller knew if simultaneous functioning was selected. Rather, the disclosure as seen indicates that using two heater elements is known, and the schematics show they are capable of use simultaneously. Therefore it would have been obvious to have the controller know if the function was specified (dual heat) and to implement that condition, since doing both heater elements would provide more power than otherwise. Additionally, it is common sense that if the controller is to “control” the power, it would have the function of at least knowing if the heat is being called—and to what extent—and thereafter implementing such power provision, by any reasonable means, such as turning on both heater elements. 

 This shows that it would have been obvious to have the controller know that heat is called for—and “upon a positive determination, further arranged to apply mains power to the first heater element and apply power from the energy storage device to the second heater element.” since that is the disclosed positioning of the two heater elements—capable of taking from the capacitor or the mains; as shown in the figures. 
Regarding claim 9, because of the indefiniteness of “interleaved” supra, the stack of Hiroshi’s heating elements is believed to be the same as the claimed “interleaved” limitation, and therefore claim 9 is apparently anticipated by Hiroshi, as set forth above. 
Regarding claim 10, Hiroshi dislocses that the energy storage device comprises at least one of a capacitor… (40 as seen in the figures is a capacitor).
Claim 11 is rejected for the same art and reasoning as claim 1, containing the same elements thereof. 

Claim(s) 3-6, 8, 12-14, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claims 1, 2, 7, 10, and 11  above, and further in view of Upston (US 2014/0069279).

Regarding claims 3-6, Hiroshi does not discuss the specific details of how to make a coffee maker—which is the intended scope of these claims, requiring “hydraulic lines” and “group heads” and “pumps” etc. Hiroshi is directed to a water heater control, and the control of discrete heater elements within a single component, and therefore differs in the specifics of how the device is arranged. Nonetheless, where there are heating components used in Upston, the inclusion of circuitry such as that in Hiroshi to accomplish the desired control is a routine implementation of control over a heating element. This rejection is not a modification of Upston to be like Hiroshi, nor a modification of Hiroshi with some of Upston. Rather, both evidence skills and elements that are routine to implement in beverage makers, and the result of this knowledge is the obviousness of the elements of the claims. Upston is the closest analog to the device type of the present application, but Hiroshi is the closest in terms of the inventive effort—the provision for control of different powers (mains/capacitor) into a single heating component. 
	In the art of beverage preparation/ water heating, it is known to make coffee makers arranged as disclosed and claimed here by applicant, as seen broadly in Upston, with the knowledge that the power control aspects alleged to be inventive are known in the related field of water heating. Although Upston is for heating water for coffee and Hiroshi for water per se, the heating of water is constant, and a teaching of the usefulness of a power control and heater element arrangement will be equally applicable in both areas. See KSR International Co. v. Teleflex Inc. et al. No. 04-1350, 550 U.S. _____(2007) slip op at 13, which states, “When a work is available in one field of endeavor, design incentives  … can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability” (emphasis added). Hiroshi clearly demonstrates the design incentives of selecting a two element heater versus a single element theater; because  dual element is better for adding and controlling more power in a single stream and single element is better for simplicity of control. 

Regarding claim 3, Upston discloses a plurality of hydraulic lines (e.g. those leading respectively through274, 286, 292 in figure 7, which correspond to each of several flow paths). In other words, Upston shows that each path of flow for making certain beverages with a known coffee making machine uses its own hydraulic line. As to the limitation “at least a first hydraulic line includes the first heating component for heating the liquid and a second hydraulic line includes the second heating component for heating the liquid” Upston discloses specific heating components in each line, where they are necessary to provide the desired amount of heating. The path which includes 274, figure 7, comes from a heating component 252. Similarly, the flow/hydraulic path of 286 figure 7 is down stream of a distinct heating component in 262; and for example, the brew group of 292 figure 7 includes its own heater component at 710 figure 7. All of this evidence shows that it was obvious to those of ordinary skill to craft hydraulic lines for different purposes and to include appropriate heating components in each—again, according to the amount of heat that was desired by the hydraulic line and the particular use it was being put to. 

Regarding claim 4, Upston does not disclose a plurality of group heads, instead using only one heated group head (700; para [0157]). Therefore Upston discloses at least wherein a first group head is positioned at an output of the first hydraulic line (that of group head 700). As noted above, increasing the number of group heads is not inventive, in the same manner that increasing the number of heater elements or heater components is not inventive. It is the duplication of known parts for a known increase in proportion to the duplication. Here adding a second brew group head will double the number of available group heads on the machine, and can be accomplished by the simple duplication of parts. Therefore it would have been obvious to add
a second group head is positioned at an output of the second hydraulic line, since doing so adds another group head and its support structures, and its effects are therefore duplicated. It has been held that the mere duplication of the essential working parts for a multiplied effect is obvious unless there is a synergistic effect. See St. Regis Paper Co. v. Bemis CO., Inc., 193 USPQ 8, 11 (7th Cir. 1977).

Regarding claim 5, it is known, when making a coffee machine as in Upston, to include a plurality of water pumps (“a first flow meter 233 and a pump 234. The pump 234 further includes an over pressure (or safety relief) valve 235” [0118], also “pump 221” [0116]). The pumps are provided in Upston to direct water where it is meant to go in order to effect a suitable coffee preparation. 

As above, the decision to add a group head as a duplicate for more coffee production would also add at least a second pump for the second hydraulic line, making it clear that the clause “where at least a first water pump is in the first hydraulic line and a second water pump is in the second hydraulic line.” Is obvious in light of the combined teachings of the prior art. 

Claim 6, For the same reasons as claims 4 and 5, is obvious, since the duplication of pumps and lines, would also duplicate the valves noted with respect to each pump, discussed with respect to claim 5. Valves in Upston are added at least as “safety relief valves” [0118]. It would duplicate their effect as well in a common sense manner, that each pressurized line would need a relief valve to effect the intended safety. 


Regarding claim 8, the prior art teaches, specifically in evidence in Upston, that the simultaneous operation of multiple devices with heat demands is desirable—as at [0150]: “ [0152] allow simultaneous coffee extraction and milk steaming without affecting the performance of either process;”
 Since it has been shown to provide at least two group heads, each with their own powering, and flow lines, in order to duplicate the ability to brew espresso, the decision to operate them simultaneously would have been obvious- in light of the knowledge in the art that simultaneity is desirable, noted at least in [0150] above, and also because it is common sense. The clause “wherein a simultaneous operation of the first function with a further function of the appliance requires the simultaneous operation of the first heating component and the second heating component.” Therefore does not present inventive subject matter. 

Claim 12 is rejected for the same reasoning and grounds as claim 8. The duplication of the parts discussed above is sufficient to show the unpatentability of this claim. The use throughout this combination has been the dual element and control thereof from Hiroshi, combined into the particular field of coffee/ espresso makers, which utilize water heating elements very similar to Hiroshi. 
	Claim 20 and 21 are met by the above combination, since Upston shows extracting espresso, and combining it with a steam wand, and the duplication of all or some of these parts is merely duplication of parts for increased effect, and therefore obvious to those of ordinary skill. 

	Regarding claims 13, 14, and 22, the steps of selecting simultaneous operation of multiple brew heads, etc. and programming the device to control for that desired result would have been obvious, since Upston discloses the desirability of simultaneous operation, and as noted above, the different elements of Hiroshi are powered either by mains or capacitor, and therefore would be programmed to utilize both features as a routine matter of implementing a suitable control scheme for the intended purpose of suitably heating the water in any of the desired group heads, steam wands, or other ancillary features that were desired. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi as applied to claims 1, 2, 7, 10, and 11 above, and further in view of Bulgajewski (US 10,236,544).

Regarding claim 9, Hiroshi does not show the first and second heater elements to be interleaved with each other, showing them in line in-stead. Applicant also does not show the heater elements in interleaved manner—making it hard to understand what is meant by this limitation. Maybe Hiroshi’s in line resistors are ‘interleaved’ as that term is being used (in that any aligned stack of two would be understood to be “interleaved” as that term is used—see the figure 4 of the present application showing separate heater elements stacked apart from one another, but aligned—if that is all that is required, then the elements of Hiroshi are “interleaved” per se), but in the absence of closer description, the term is not plainly understood (See 112(b) supra). 
In the art of heater elements, it is known to use  “first and second heater elements are interleaved with each other” as shown in Bulgajewski (US 10,236,544) because interleaving heaters means each heater is closer to the material it is meant to heat—it provides “reduced thermal resistance between the heater elements and the [item being warmed].” By making a heater element interleave with other heater element, the amount of material between the heaters can be reduced, which, as noted in Bulgajewski, reduces the thermal resistance of the system. 
	While Bulgajewski and Hiroshi are in different fields, they have a common problem solving endeavor—how to effectively heat something—that is common to both. The solution of “interleaving” is 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M MICHALSKI whose telephone number is (571)272-6752. The examiner can normally be reached Typically M-F 6a-3:30p East Coast Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M MICHALSKI/Acting Supervisory Patent Examiner of Art Unit 3724